Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 28th, 2022 has been entered.
 
Response to Amendment
The Amendment filed July 28th, 2022 has been entered. Claims 1-20 are currently pending in the application. Applicant’s amendments to the claims have overcome all rejections previously set forth in the Final Office Action dated May 10th, 2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sarma et al. (U.S. 2015/0234272 A1), hereinafter Sarma, in view of Hatakeyama (U.S. 2016/0231652 A1) and as evidenced by Support Document for Identification of Perfluorobutane Sulfonic Acid by European Chemical Agency, hereinafter ECHA.
Regarding claims 1 and 11, Sarma teaches a radiation sensitive composition ([0013]) comprising: particles comprising a metal oxide ([0013]), and a photoacid generator ([0013]). Sarma does not teach that the composition further contains a metal salt comprising: a metal cation and an anion. However, Sarma does teach that good sensitivity and line edge roughness ([0022]). 
Hatakeyama teaches an known resist composition comprising: a polymer, a photoacid generator ([0021]; which may be an onium salt, see [0149], analogous to the photoacid generator of Sarma), and a metal salt (metal-acid complex; [0022]) comprising: a metal cation ([0022])of Mn+  where M is a metal, and n is an integer of not less than 1 (see [0027]); and an anion (acid; [0022]). [*For the sake of simplicity, barium nonafluorobutylsulfate ([0027]) will be used as the case example for the calculations below] Hatakeyama further teaches that "The addition of the specific metal-acid complex is effective for increasing the sensitivity of the resist film by the mechanism that secondary electrons are generated from the metal during exposure and act to induce decomposition of the acid generator. Although a sensitivity increase can be achieved by elevating the PEB temperature or prolonging the PEB time, the acid diffusion distance is increased in either case, resulting in exaggerated LWR. In contrast, the addition of the specific metal-acid complex ensures a high sensitivity and low LWR because of suppressed acid diffusion and a high efficiency of acid generation." ([0054])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further included the metal-acid complex of Hatakeyama in the composition of Sarma. The photoacid generators used in both Sarma and Hatakeyama are analogous, and this addition would increase the sensitivity (through increased efficiency of the acid generator) of the composition of Sarma while maintaining low line edge roughness.
Regarding a total solid content of the components of Sarma modified by Hatakeyama, Sarma discloses only 2 components other than the solvent: the nanoparticles and the photoacid generator (see [0013] and [0126]), wherein the photoacid generator is contained in 0.5 to 10 part by weight per 100 parts by weight of the nanoparticle ([0087]). Furthermore, Hatakeyama teaches the use of the metal-acid complex in a content identical to that of the acid generator ("0.1 to 50 parts by weight per 100 parts by weight of the polymer or base resin"; [0152] and [0153]). This would equate to a content of the metal-acid complex in the composition of Sarma modified by Hatakeyama of also 0.5 to 10 parts by weight per 100 parts by weight of the nanoparticle. This, in turn, equates to total solid contents of: nanoparticle [99 to 83.3 wt%]; photoacid generator [0.5 to 8.33 wt%]; and metal-acid complex [0.5 to 8.33 wt%]. [100(particle) + 0.5(PAG) + 0.5 (M-A) = 101 (total); 100/101 ≈ 99% (particle); 0.5/101  ≈ 0.5% (PAG); 0.5/101  ≈ 0.5% (M-A)] [100(particle) + 10 (PAG) + 10 (M-A) = 120 (total); 100/120 ≈ 83.3% (particle); 10/120  ≈ 8.33 (PAG); 10/120  ≈ 8.33 (M-A)]
	Regarding claims 2, 3, 16, and 17, Hatakeyama further teaches that the anion (nonafluorobutylsulfate, [0027]) is a conjugate base of an acid (Nonafluorobutanesulfonic acid), and the acid is a sulfonic acid and has a pKa in the range of 2 to -6 (-3.94; Page 26 of ECHA).
Regarding claims 4, 5, 18, and 19, in the composition of Sarma modified by Hatakeyama, the content of the particles is in a range of 70% by mass to 99% by mass with respect to the total solid content of the radiation sensitive composition (83.3% to 99%, see calculations above in regards to claim 1).
Regarding claim 6, Sarma further teaches that the hydrodynamic radius of the particles as determined by a dynamic light scattering analysis ([0124]) is no greater than 10 nm (0.5 to 6 nm radius; 1 to 12 nm diameter, [0075]).
Regarding claims 7, 8, and 9, in the composition of Sarma modified by Hatakeyama, the total content of the metal cation and the anion with respect to 100 parts by mass of the particles is 0.5 to 10 parts by mass (see calculations above in regards to claim 1). This overlaps with the claimed ranges for the values of 5 to 10 parts by mass.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the total content of the metal-acid complex of Sarma modified by Hatakeyama to be 5 to 10 parts by mass with respect to 100 parts by mass of the nanoparticle. [In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)] (MPEP 2144.05)
Furthermore, in the case of the exemplary metal-acid complex barium nonafluorobutylsulfate ([0027] of Hatakeyama; isolated merely for simplicity), wherein the metal cation (barium) consists of 18.6% by weight of the total metal-acid complex mass (137 (barium) / 735 (total) = 0.186), the above described modification results in a content of the metal cation in a range of 0.93 to 1.86 parts by mass with respect to 100 parts by mass of the particle.
Regarding claim 10, Hatakeyama further teaches that the cation is a cation of zinc, barium, lanthanum, yttrium, or indium ([0058]).
Regarding claim 12, Sarma further teaches ([0018]) a pattern-forming method comprising: applying the radiation-sensitive composition according to of claim 1 directly or indirectly on an upper face side of a substrate such that a film comprising the radiation-sensitive composition is formed on the substrate; exposing the film comprising the radiation-sensitive composition to a radioactive ray; and developing the film with a developer solution after the exposing of the film to the radioactive ray.
Regarding claim 13, Samara further teaches that a developer solution (positive tone developer, [0131]) used in the developing (Positive tone develop, Fig. 1) is an alkaline aqueous solution (TMAH, Fig. 1).
Regarding claim 14, Sarma further teaches that a developer solution (negative tone developer, [0131]) used in the developing (negative tone developing, [0133]) is an organic solvent-containing liquid (4-methyl-2-pentanol, [0133]).
Regarding claim 15, Sarma further teaches ([0102]) that a radioactive ray used in the exposing is an extreme ultraviolet ray or an electron beam.
The subject matter of claim 20 is taught as described above in regards to claim 6 and claim 7.
Response to Arguments
Applicant’s arguments, see pages 6-7, filed July 28th, 2022, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made over Sarma et al. (U.S. 2015/0234272 A1), hereinafter Sarma, in view of Hatakeyama (U.S. 2016/0231652 A1).
Applicant’s argument that [Sarma et al., WO '554 and their combination do not teach or suggest "[…] a metal cation of M'11 where M is a metal, and n is an integer of not less than 1…] is found to be persuasive and the amended claim 1 traverses the previous rejection. However, upon further consideration, the newly amended claim 1 is found to be obvious over Sarma in view of Hatakeyama as described above. For this reason, newly amended claim 1 (as well as dependent claims 2-20) are rejected under 35 U.S.C. 103.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas E Brown whose telephone number is (571)270-3631. The examiner can normally be reached Monday-Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nicholas E Brown/         Examiner, Art Unit 1737   		/DUANE SMITH/                                                          Supervisory Patent Examiner, Art Unit 1737